DETAILED ACTION
This Office action is in response to the application filed on 07 August 2018.
Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YANG et al. US 2017/0094604 A1.
As to claim 1, YANG discloses substantially the invention as claimed, including a system (Figures 1, 6, [179]), comprising;
a processing resource (Figures 1, 6, [179]); and
a memory resource (Figures 1, 6, [181], [182]) storing readable Instructions to cause the processing resource to:
(a communication type) for a wireless connection (a WiFi connection) from a plurality of network types (communication types( ([42]-[48], [184]); and
alter (adjust) a transmission power for a transmitter (an antenna(s)) based on the network type for the wireless connection (Figures 1, 6, [185]).
As to claim 2, YANG discloses, wherein the plurality of network types include a peer to peer network connection and an infrastructure network connection (Figure 2, P2P connection and Station-to-AP connection, [82]-[94]).
As to claim 3, YANG discloses, wherein the wireless connection is a WiFi connection (Figure 2, [39]-[41]).
As to claim 4, YANG discloses, wherein the network type is determined based on a destination address of a data packet to be transferred by the transmitter (Figure 2, [94]).
As to claim 5, YANG discloses, wherein the transmission power for the transmitter is altered based on the destination address of the data packet prior to transmitting the data packet (Figure 2, [117]-[145]).
As to claim 6, YANG discloses, wherein the transmission power is altered between a first transmission power level and a second transmission power level (Figure 2, [128]-[145])
As to claim 7, YANG discloses, wherein the first transmission power level is utilized for peer to peer network connections and the second transmission power level is utilized for infrastructure network connections (Figure 2, [82]-[94])
As to claim 8, YANG discloses a non-transitory machine readable medium including instructions executable by a processing resource ([219]) to:
monitor a destination address of a data packet to be transmitted by a device (a P2P device/node or a P2P station) (Figure 2, [82]-[94]);
alter (adjust) a WIFI transmission power of the device to a first transmission power level when the destination address indicates a peer to peer network connection Is to be utilized by the device (Figure 2, [127]-[145]); and
alter (adjust) the WiFi transmission power of the device to a second transmission power level when the destination address indicates an infrastructure network connection is to be utilized by the device (Figure 2, [127]-[145]).
As to claim 9, YANG discloses, wherein the peer to peer network connection is a wireless connection between the device and a docking station (Figure 2, [75]-[78]).
As to claim 10, YANG discloses, wherein first transmission power level is lower than the second transmission power level (Figure 2, [128]-[145]).
As to claim 11, YANG discloses, wherein the destination address includes a MAC address for a first hop point of the data packet to be transmitted by the device (Figure 2, [117]-[118]).
As to claim 12, YANG discloses a method, comprising:
determining that a computing device (a P2P device/node or a P2P station) is connected to a first network (Figure 2, [82]-[94]);
altering (adjusting) a transmission power of the computing device to a first transmission power level based on a network type of the first network (Figure 2, [127]-[145], [149], [156]);
(Figure 2, [82]-[94]); and
altering (adjusting) the transmission power of the computing device to a second transmission power level based on a network type of the second network (Figure 2, [127]-[145]).
As to claim 13, YANG discloses querying an SSID connection of the first network (Figure 2, [72]-[86]).
As to claim 14, YANG discloses, wherein determining that the computing device is connected to the first network is based on querying the SSID connection of the first network (Figure 2, [72]-[86]). 
As to claim 15, YANG discloses, wherein determining when the computing device is connected to the first network and the second network is based on a destination address of each packet transmitted by the computing device (Figure 2, [117]-[145]).
The prior art cited in this Office action is: YANG et al. US 2017/0094604 A1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901.  The examiner can normally be reached on M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI V NGUYEN/Primary Examiner, Art Unit 2649